Citation Nr: 9917535	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  94-10 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Richard W. Lafferty, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran had service with the Army National Guard from 
June 1948 to December 1951, including periods of active duty 
for training.  He had later service in the Naval Reserve, 
including active duty in the Navy from February 1952 to 
February 1956 and from January to October 1968. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1991 decision by the VA RO, which 
denied an application to reopen a previously denied claim for 
service connection for bilateral hearing loss.  (The veteran 
did not appeal an October 1989 RO denial of service 
connection for hearing loss.)  The Board remanded the case in 
October 1997; the case was returned to the Board in March 
1999.  After review of the evidence submitted by the veteran 
and obtained pursuant to the remand, the Board finds that new 
and material evidence has been submitted and the claim for 
service connection for hearing loss has been reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1998); 
Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 
Vet. App. 140 (1991).  Such evidence includes, in part, 
numerous medical records and hearing testimony which satisfy 
the definition of new and material evidence as found in 
38 C.F.R. § 3.156.  Thus, the Board has reviewed the reopened 
claim for bilateral hearing loss on a de novo basis.  Manio, 
supra.


FINDING OF FACT

The veteran's bilateral hearing loss began as the result of 
acoustic trauma during active duty for training with the 
National Guard. 





CONCLUSION OF LAW

Bilateral hearing loss was incurred during active duty for 
training.  38 U.S.C.A. §§ 101(2), 101(24), 106, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Background

The veteran served in Iowa Army National Guard from June 1948 
to December 1951, including periods of active duty for 
training (about two weeks each time) in August 1948, August 
1949, and August 1951.  A June 1948 examination for 
enlistment in the Iowa National Guard notes his hearing was 
15/15.  No other medical records from the veteran's National 
Guard service have been found.

A private audiogram, dated March 1951 (while the veteran was 
still in the National Guard), depicts bilateral high 
frequency hearing loss above 2896 hertz.

An August 1951 service medical examination, for application 
to become a Naval Cadet, shows hearing was 15/15 in both ears 
by voice testing.  A November 1951 notation on the 
examination form is to the effect that there was an urgent 
need for Naval Cadets and that the applicant would be 
accepted in the flight training program without an audiogram.

The veteran was discharged from the Army National Guard in 
December 1951 and entered the Naval Reserve, initially as a 
Naval Cadet.  He served on active duty in the Navy from 
February 1952 to February 1956.  On a February 1952 service 
medical examination for active duty, it was reported that 
that his hearing was 15/15, bilaterally, by voice testing.  A 
separate audiometric examination showed the following decibel 
thresholds at the indicated hertz level:


Hertz
250
500
1000
2000
4000
8000
Right
5(20)
10(25)
9(19)
8(18)
14(19)
15(25)
Left
5(20)
4(19)
11(21)
12(22)
15(20)
14(24)

(The figures in parentheses are based on ISO Standards 
currently used for hearing tests.  Prior to November 1967, 
audiometric results were reported in ASA Standards in service 
medical records.)

All other hearing tests recorded during the veteran's 1952-
1956 active duty in the Navy, including the February 1956 
separation examination, were recorded as 15/15 on voice 
testing; no audiometric testing was reported.

Periodic Naval Reserve examinations from 1956 to 1962 show 
hearing was 15/15 in both ears on voice testing.

Audiometric tests performed by the veteran's employer, an 
airlines (TWA), from 1956 to 1963 showed bilateral high 
frequency hearing loss.

A November 1963 annual Naval Reserve physical examination 
showed hearing was 15/15 in both ears on voice testing.  
Results of audiometric testing were as follows:

Hertz
500
1000
2000
3000
4000
6000
8000
Right 
5(20)
5(15)
10(20)
55(65)
60(65)
30(40)
40(50)
Left 
10(25)
10(20)
25(35)
25(35)
50(55)
80(90)
50(60)

The November 1963 Naval Reserve examination report notes that 
the veteran had had this degree of hearing loss since 1951.  
It was reported that he had completed 4 years of active duty 
without this defect being discovered, and he had completed 
all his duties as an aviator despite his high frequency 
hearing loss.  It was noted that his hearing had been 
monitored yearly by his civilian employer (he worked for TWA 
as a jet pilot), and there had been no change in his annual 
evaluations.  The report recites the results of hearing tests 
performed (apparently by the veteran's employer) from 1951 to 
1963, showing high frequency hearing loss of both ears at 
4000 hertz and above.  A January 1964 service record notes 
the veteran was given a waiver for defective hearing, to 
permit continued service in the Reserve.

Numerous subsequent Naval Reserve audiometric examinations 
from 1964 to 1968 (including during a period of active duty 
from January to October 1968) confirm the veteran had 
bilateral high frequency hearing loss by audiometric testing.  
Hearing repeatedly was 15/15 in both ears by voice testing.  
The veteran retired from the Reserve in 1969.

Private audiology reports from 1984 and 1988 show bilateral 
high frequency hearing loss.

Bilateral sensorineural hearing loss, particularly at high 
frequencies, was noted by audiometric testing at a September 
1989 VA examination.  Extensive noise exposure as a pilot, 
both in the military and as a civilian, was noted.

The veteran testified at a personal hearing at the RO in June 
1992.  He related that first audiogram that he recalled, 
which showed a hearing loss, was done by TWA in 1956 just 2 
week prior to his service separation.  He related that he was 
exposed to loud noises working on a flight deck during 
service.

The veteran testified a Travel Board hearing at the RO in 
March 1996.  He essentially argued that his hearing loss was 
due to noise from artillery during his service with the Army 
National Guard in the late 1940s and early 1950s.  He 
submitted the March 1951 audiogram (mentioned above) and a 
photograph from a newspaper article, which shows the veteran 
with his National Guard unit, firing a howitzer during target 
practice.  The veteran said that the newspaper article was 
from 1947.  He related that an attempt to join the Air Force 
in 1951 was  rejected because an audiogram showed hearing 
loss.  (Attempts to obtain a copy of that audiogram have been 
unsuccessful.)  He said that following the Air Force 
audiogram he was sent for the March 1951 private audiogram, 
which he submitted into evidence.

A private medical examination report from December 1997 shows 
the veteran was noted to have bilateral hearing loss, 
particularly at high frequencies.  The veteran gave a history 
which included some loss of hearing from firing howitzers in 
1947, disqualification from Air Force service in 1950 due to 
hearing loss, and later service and noise exposure.  The 
examiner commented that there was documentation of high 
frequency hearing loss as far back as 1956 and that such 
could be due to prior noise exposure.

II. Analysis

The veteran asserts his current bilateral hearing loss was 
caused during his National Guard service by acoustic trauma; 
specifically, he contends exposure to loud noise from 
artillery fire during active duty for training in "1947" 
caused the hearing loss.  His National Guard service actually 
began in June 1948 and lasted to December 1951, and he had 2-
week periods of active duty for training in August 1948, 
August 1949, and August 1951.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty for training.  38 U.S.C.A. §§ 101(2), 101(24), 106, 
1131; 38 C.F.R. § 3.303.

The active duty for training periods, during the veteran's 
1948-1951 National Guard service, included firing artillery, 
as evidenced in part by the veteran's testimony and the 
newspaper photograph he submitted.  Bilateral high frequency 
hearing loss was noted on a private audiology study in March 
1951, while the veteran was still in the National Guard.  
Such was not noted on a February 1952 service audiometric 
study, although results of that test appear inconsistent with 
numerous other studies since 1951 which show bilateral high 
frequency hearing loss by audiometric testing (but undetected 
on voice testing).  The veteran currently has a bilateral 
hearing loss disability for VA purposes under the standards 
of 38 C.F.R. § 3.385.

After review of all the evidence, including the veteran's 
hearing testimony, the Board is of the opinion that the 
evidence is in relative equipoise as to whether the veteran's 
current bilateral hearing loss had its onset as the result of 
acoustic trauma during a period of active duty for training 
in the National Guard.  Under such circumstances, the benefit 
of the doubt is resolved in favor of the veteran.  The Board 
concludes that the veteran's current bilateral hearing loss 
was incurred during active duty for training, and service 
connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.


ORDER

Service connection for bilateral hearing loss is granted.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

